

Exhibit 10.59

March 4, 2016
[Name
and Address]
Re:     Incentive Payment
Dear [First Name]:
On behalf of Linn Energy, LLC (together with Linn Operating, Inc., the
“Company”), I am pleased to inform you that, pursuant to Section 4.5 of the
Company Executive Incentive Plan (the “Plan”), the Compensation Committee of the
Board of Directors of the Company has elected to accelerate the Quarterly
Payment Date to March 11, 2016, with respect to your Target Incentive Award (as
defined in the Plan) (the “Accelerated Payment Amount”) for the quarter ending
March 31, 2016 (“First Quarter 2016”), if you agree to the terms and conditions
contained in this letter agreement (the “Incentive Acceleration Agreement ”).
1.    Incentive Payment. Subject to the terms and conditions set forth herein,
you will receive a payment (the “Incentive Payment”) in the amount of $[●],
which equals 25% of your Target Incentive Award (as defined in the Plan) and
constitutes the Accelerated Payment Amount, to be paid by the Company on
March 11, 2016, subject to receipt of your countersignature on this Incentive
Acceleration Agreement . Notwithstanding the foregoing, in the event your
employment is terminated by the Company for Cause (as such term is defined in
the Plan) or by you without Good Reason (as such term is defined in any
applicable employment agreement between you and the Company, or if no such
employment agreement exists, as such term is defined in Appendix A) before
March 31, 2016, you will be required to repay to the Company, within ten (10)
days of such termination, the Accelerated Payment Amount (net of taxes withheld
from the Incentive Payment) that was paid to you. You further agree that your
acceptance of the Incentive Payment terminates the Company’s payment obligations
under the Plan with respect to any amounts payable for First Quarter 2016, and
you release the Company from all obligations to make any additional payments for
First Quarter 2016. For the avoidance of doubt, all other terms of the Plan, not
specifically modified herein, will remain in full force and effect.
2.    Release. Payment of the Incentive Payment shall be conditioned upon your
execution and non-revocation of the Waiver and Release of Claims Agreement,
attached hereto as Exhibit A.
3.    Withholding Taxes. The Company may withhold from any and all amounts
payable to you hereunder such federal, state and local taxes as the Company
determines in its sole discretion may be required to be withheld pursuant to any
applicable law or regulation.
4.    No Right to Continued Employment. Nothing in this Incentive Acceleration
Agreement will confer upon you any right to continued employment with the
Company (or its subsidiaries or their respective successors) or to interfere in
any way with the right of the Company (or its subsidiaries or their respective
successors) to terminate your employment at any time.
5.    Other Benefits. The Incentive Payment is a special incentive payment to
you and will not be taken into account in computing the amount of salary or
compensation for purposes of determining any bonus, incentive, pension,
retirement, death or other benefit under any other bonus, incentive, pension,
retirement, insurance or other employee benefit plan of the Company, unless such
plan or agreement expressly provides otherwise.
6.    No Assignments; Successors. This Incentive Acceleration Agreement is
personal to each of the parties hereto. Except as provided in this paragraph, no
party may assign or delegate any right or

1

--------------------------------------------------------------------------------



obligation hereunder without first obtaining the written consent of the other
party hereto. The Company may assign this Incentive Acceleration Agreement to
any successor to all or substantially all of the business and/or assets of the
Company; provided that the Company will require such successor to expressly
assume and agree to perform this Incentive Acceleration Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.
7.    Effectiveness. This Incentive Acceleration Agreement shall be effective
March 11, 2016.
8.    Governing Law. This Incentive Acceleration Agreement will be governed by,
and construed under and in accordance with, the internal laws of the State of
Texas, without reference to rules relating to conflicts of laws.
9.    Counterparts. This Incentive Acceleration Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original but all of
which together shall constitute one and the same instrument.
10.    Entire Agreement; Amendment. This Incentive Acceleration Agreement
constitutes the entire agreement between you and the Company with respect to the
Incentive Payment and supersedes any and all prior agreements or understandings
between you and the Company with respect to the Incentive Payment, the Award
Certificates and the Plan, whether written or oral. This Incentive Acceleration
Agreement may be amended or modified only by a written instrument executed by
you and the Company.
11.    Section 409A Compliance. Although the Company does not guarantee the tax
treatment of the Incentive Payment, the intent of the parties is that the
Incentive Payment be exempt from the requirements of Section 409A of the
Internal Revenue Code and the regulations and guidance promulgated thereunder,
and accordingly, to the maximum extent permitted, this Incentive Acceleration
Agreement shall be interpreted in a manner consistent therewith.
This Incentive Acceleration Agreement is intended to be a binding obligation on
you and the Company. If this Incentive Acceleration Agreement accurately
reflects your understanding as to the terms and conditions of the Incentive
Payment, please sign and date one copy of this Incentive Acceleration Agreement
no later than March 11, 2016 and return the same to me for the Company’s
records. You should make a copy of the executed Incentive Acceleration Agreement
for your records.
 
Very truly yours,
 
 
 
LINN ENERGY, LLC
 
 
 
By:
 
 
Name:
 
 
Title:
 





The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of the Incentive Payment, and I hereby confirm my
agreement to the same.


Dated:
 
 
 
 
 
 
[Name]




2

--------------------------------------------------------------------------------




APPENDIX A
For purposes of the Incentive Acceleration Agreement, in the absence of an
employment agreement or such term being defined in an employment agreement,
“Good Reason” shall mean any of the following to which you will not consent in
writing:
(a)    a reduction in your base salary;
(b)    any material reduction in your title, authority or responsibilities; or
(c)    a relocation of your primary place of employment to a location more than
50 miles from the Company’s location.
In order to terminate employment for Good Reason, you will give the Company
written notice, which will identify with reasonable specificity the grounds for
your resignation and provide the Company with 30 days from the day such notice
is given to cure the alleged grounds for resignation contained in the notice. A
termination will not be for Good Reason if the Company has cured the alleged
grounds for resignation contained in the notice within 30 days after receipt of
such notice, or if you give such notice to the Company more than 30 days after
the occurrence of the event that you allege is Good Reason for your termination
hereunder. In order for a termination to be for “Good Reason,” the Company must
fail to remedy the alleged grounds for resignation within the cure period, and
you must actually terminate employment with the Company and its Affiliates
within 90 days after the expiration of the cure period.



3

--------------------------------------------------------------------------------




EXHIBIT A
WAIVER AND RELEASE OF CLAIMS AGREEMENT
This Waiver and Release of Claims Agreement (this “Release”) is being entered
into by and between [Employee Name] (“Employee”) and Linn Energy, LLC (together
with Linn Operating, Inc., “Company”), subject to the terms and conditions set
forth in this Release in reference to the Incentive Payment Letter Agreement
entered into between Employee and Company, dated as of February [●], 2016 (the
“Incentive Acceleration Agreement”). As used in this Release, “Company” means
(i) the Company and all of its subsidiaries and affiliates and (ii) any buyer of
the entities identified in (i) or any other successor to their business. Other
than the terms defined above, all capitalized and italicized terms appearing
herein have the meaning set forth in the Incentive Acceleration Agreement.
As a condition to receiving the Incentive Payment contemplated in the Incentive
Acceleration Agreement, Employee must execute and deliver this Release.
1.    Claims That Are Being Released.
Employee agrees that this Release constitutes a full and final release by
Employee and Employee’s descendants, dependents, heirs, executors,
administrators, assigns and successors, of any and all claims, charges, and
complaints, whether known or unknown, that Employee has or may have to date
against Company and any of its parents, subsidiaries or affiliated entities, or
the agents, plans or programs administering Company’s benefits, and their
respective officers, directors, managers, members, shareholders, predecessors,
successors and assigns, arising out of or related to Employee’s employment
and/or the termination thereof, any agreements between Employee and Company, or
otherwise based upon acts, events or other sets of fact that occurred on or
before the date on which Employee signs this Release. To the fullest extent
allowed by law, Employee hereby waives and releases any and all such claims,
charges and complaints in return for the Incentive Payment, as set forth in the
Incentive Acceleration Agreement. This Release is intended to be as broad as the
law allows and includes, but is not limited to, rights arising out of alleged
violations of any contracts, express or implied, any covenant of good faith or
fair dealing, express or implied, any tort or common law claims, any legal
restrictions on Company’s right to terminate employees, and any claims under any
federal, state, municipal, local or other governmental statute, regulation, or
ordinance, including, without limitation:
a.    Claims under the Plan, except as set forth in the Incentive Acceleration
Agreement;
b.    Claims of discrimination, harassment or retaliation under equal employment
laws such as Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Rehabilitation Act of 1973, the Texas Labor Code and the
Equal Pay Act and any and all other federal, state, municipal or local equal
opportunity laws;
c.    Claims of wrongful termination of employment; statutory, regulatory and
common law “whistleblower” claims; and claims for wrongful termination in
violation of public policy;
d.    Claims arising under the Employee Retirement Income Security Act of 1974,
except for any claims relating to vested benefits under the Company’s or its
affiliates’ employee benefit plans, as applicable;
e.    Claims arising under the Worker Adjustment and Retraining Notification Act
or similar state or local laws; and
f.    Claims of violation of federal, state, municipal, or local laws concerning
leaves of absence, such as the Family and Medical Leave Act.

A-1

--------------------------------------------------------------------------------




2.    Claims That Are Not Being Released.
2.1    Notwithstanding the foregoing or anything contained herein to the
contrary, this Release shall not operate to release (a) any claims that may not
be released as a matter of law, (b) any claims or rights that arise after
Employee signs this Release, (c) any claims or rights with respect to the
accrued base salary, (d) any claims or rights arising after Employee signs this
Release that Employee may have in Employee’s capacity as a stockholder of the
Company or to payments or benefits under any equity award agreement between the
undersigned and Company, (e) any claims or rights, including claims for
indemnification and/or advancement of expenses, arising under any
indemnification agreement between Employee and the Company or under the bylaws,
certificate of incorporation or other similar governing document of Company or
(f) any claims or rights for D&O insurance coverage.
2.2    Further, this Release will not prevent Employee from doing any of the
following:
a.    Asserting any right that is created or preserved by the Incentive
Acceleration Agreement or this Release; and
b.    Filing a charge, giving testimony or participating in any investigation
conducted by the Equal Employment Opportunity Commission or any duly authorized
agency of the United States or any state (however, Employee is hereby waiving
the right to file any claim or receive any personal monetary recovery or other
personal relief should the Equal Employment Opportunity Commission (or any
similarly authorized agency) pursue any class or individual charges in part or
entirely on Employee’s behalf).
2.3    For the avoidance of doubt, nothing in this Release is intended to
prohibit Employee from reporting possible violations of federal law or
regulation to any governmental agency or entity, including, but not limited to,
the Department of Justice, the Securities and Exchange Commission, Congress, and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. In addition,
Employee does not need the prior authorization of the Company to make any such
reports or disclosures, nor is Employee required to notify the Company that
Employee has made such reports or disclosures.
3.    No Improper Acts or Decisions.
Employee acknowledges and understands that the Incentive Payment given for this
Release shall not be in any way construed as an admission by Company of any
improper acts or any improper employment decisions, and that Company
specifically disclaims any liability on the part of itself, its agents,
Employees, representatives or assigns in this regard.
4.    Effective Date.
Employee understands and acknowledges that by signing this Release, Employee is
agreeing to all of the provisions stated in this Release and has read and
understood each provision.
5.    Governing Law.
5.1    This Release shall be governed by the substantive laws of the State of
Texas, without regard to conflicts of law, and by federal law where applicable.
5.2    If any part of this Release is held to be invalid or unenforceable, the
remaining provisions of this Release will not be affected in any way.

A-2

--------------------------------------------------------------------------------




This Release was provided to Employee for consideration on February [●], 2016.
EMPLOYEE IS HEREBY ENCOURAGED AND ADVISED TO CONFER WITH AN ATTORNEY REGARDING
THIS RELEASE. BY SIGNING THIS RELEASE, EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS
CONSULTED, OR HAD SUFFICIENT OPPORTUNITY TO CONSULT WITH, AN ATTORNEY OR A
REPRESENTATIVE OF EMPLOYEE'S CHOOSING, IF ANY, AND THAT EMPLOYEE IS NOT RELYING
ON ANY ADVICE FROM COMPANY, ITS AGENTS OR ATTORNEYS IN EXECUTING THIS RELEASE.
PLEASE READ THIS RELEASE CAREFULLY; IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
[Remainder of page intentionally left blank]

A-3

--------------------------------------------------------------------------------




Employee certifies that he or she has read this Release and fully and completely
understands and comprehends its meaning, purpose and effect. Employee further
states and confirms that Employee has signed this Release knowingly and
voluntarily and of Employee’s own free will, and not as a result of any threat,
intimidation or coercion on the part of Company or its representatives or
agents.




Dated:
 
 
 
 
 
 
EMPLOYEE





